Citation Nr: 1144522	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied entitlement to service connection for a back disorder. 

In December 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript is associated with the claims folder. 

In April 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  The Board obtained a Veterans Health Administration (VHA) medical opinion in October 2011.  A copy of the opinion has not been provided to the Veteran or his representative.  However, in light of the favorable outcome of the decision, there is no prejudice to the Veteran.


FINDING OF FACT

A back disorder is causally related to active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a back disorder was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, as the Board has granted entitlement to service connection for a back disorder (a complete grant of the benefit sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for this matter.

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Factual Background and Analysis

Service treatment records do not reflect any treatment, diagnosis, or findings of a back disorder.  However, the Veteran reports that he sustained an in-service back injury in April 1966 when a sandbag fell on his back and forced him down into a ditch.  Further, in a March 2004 statement, a fellow serviceman (N.N.C.) indicated that he served with the Veteran in Vietnam.  He asserted that while on sandbag detail with the Veteran on or about April 5, 1966, a sandbag fell from the top of a connex, hitting the Veteran in the back.  

The Veteran has reported that he was not treated for his back injury during service but that he was incapacitated for three or four days. He indicated that he was assigned to the Department of Defense (operation HOMERUN) in Da Nang, Vietnam and did not have access to medical care, as he was working for military intelligence and the Central Intelligence Agency (CIA).  His DD Form 214 listed his military occupational specialty (MOS) as Morse Interceptor.  A January 1966 memo detailed that the Veteran had recent access to sensitive defense information and noted specific instructions for treatment of Radio Research Unit Personnel.

Post-service private treatment records dated from May to July 1976 detailed that the Veteran complained of injuring his back after throwing a 100 pound feed sack into the back of a truck.  In May 1976, the Veteran was noted to have both x-ray and physical findings of a herniated disc at L4-L5.  He was noted to have improved somewhat in early June 1976 with no signs of neuropathy.  It was indicated that he would be able to return to work, was to start on Williams' exercises, and to use a reinforced lumbo-sacral corset.  On follow-up in July 1976, the Veteran was noted to show signs of impending rupture and was put on bed rest at home. 

An August 1976 private history and physical report listed an impression of possible herniated nucleus pulposus, L4-L5, left.  Thereafter, the Veteran underwent a lumbar myelogram as well as semihemilaminectomy at L4-L5 and left side foraminotomy in August 1976.  The August 1976 operative report revealed that a large amount of scar tissue was removed during that procedure.  An August 1976 pathology report listed a microscopic diagnosis of portions of ligamentum flavum.  A September 1976 discharge summary listed a final diagnosis of lumbar radicular syndrome.  On discharge, the Veteran was noted to be doing well, ambulatory, and on minimal pain medication. 

A March 1977 VA examination report showed complaints of pain and numbness in the left leg.  The Veteran was noted to have a history of pain in back from several strains and injuries to back over the years.  A March 1977 X-ray report listed an impression of status post hemilaminectomy at L5. 

Private treatment notes dated in September and October 1983 detailed that the Veteran was diagnosed with herniated nucleus pulposus of left L4-L5 after a coughing episode with resultant severe low back pain and radiating pain down the left leg.

A February 2005 private MRI report listed an impression of hypertrophic degenerative facet joint arthropathy at L4-5 and L5-S1, degenerative disc disease with dorsal disc protrusions at L2-3 and L4-5, annular bulges at L3-4 and L5-S1, and evidence of neural compression at L4-5 on the right.  A private bone scan report also dated in February 2005 revealed mild degenerative changes at the AC joint, shoulder, left greater than right, as well as artifact versus mild uptake at the first metacarpophalangeal joint.  The remainder of the study was noted to be normal for his age. 

A January 2006 private lumbar spine X-ray report revealed small hypertrophic spurs at L2-3 but an otherwise negative lumbar spine. 

A June 2007 private MRI report listed an impression of multilevel spondylosis and noted there was no significant progression identified when compared with the Veteran's prior 2005 study.  

In the December 2009 hearing transcript, the Veteran conceded that there was no medical evidence in his file where he sought treatment for a back injury that he received in Vietnam, mainly because he was a Morse Interceptor with top secret clearance and part of a unit with an assignment that made it hard to seek and receive medical treatment without having an escort.  He indicated that he was injured in 1966 when building bunkers along a ditch.  Specifically, he said a sandbag fell across his back, forcing him down in the ditch and bending him up backwards.  After men got him out of the ditch, he was "laid up" for the next four to five days, unable to move and not allowed to get any kind of pain pills or medical attention.  He contended that his claimed back disorder was related to his asserted in-service injury, maintaining that he had worked daily to keep his back healthy as well as being seen chiropractors since service.  After service, he indicated that he had to be careful about how he did anything and still threw his back out all the time.  It was stated that during his surgical back treatment in 1976, his private physician ran a specific test like a spinal tap and identified an old injury as a possible herniated disc.  The Veteran indicated that he was in surgery for many hours for removal of scar tissue. 

In a September 2010 VA spine examination report, the Veteran complained of a low back condition that began in service.  He asserted that he was building sandbag bunkers in 1965 and while bent over a bag fell on his back.  Thereafter, he reported that he ended up in quarters for six days and has suffered back pain that was progressively worse since that time.  Following service, he indicated that he did physical heavy labor and injured his back in 1976, which resulted in surgery.  He noted that his following work was supervisory.  It was indicated that he received back treatment in 1976 and 1983.  Current symptoms were noted as fatigue, decreased motion, stiffness, spasm, and constant, daily spine pain.  The Veteran reported that he was currently employed as a machinist, losing two weeks of time from work during the past year due to his back condition.  

After reviewing the claims file and performing a complete examination of the spine, the examiner, a VA physician, diagnosed degenerative disc disease and osteoarthritis of the lumbosacral spine.  He opined that he could not resolve the issue of whether it is as least as likely as not that any currently diagnosed back disorder was etiologically related to the Veteran's period of active service, to include an in-service back injury, without resorting to mere speculation.  Even if it was assumed that the Veteran had an in-service back injury as described in the file, he said there was no way to conclude that this injury produced a chronic problem and no way to determine that this was the origin of the scar tissue found in the 1976 surgery without speculation.  He further noted that the etiology of the scar tissue found in the 1976 surgery was very unclear.  The physician indicated that it was clear from the Veteran's statements that despite his back condition on separation, he was doing heavy manual labor work for the next 10 years before the injury in 1976 that resulted in surgery.  The significance, if any, of this observation was not explained.  Crucially, no opinion was given as to whether it is as likely as not the back problems seen in 1976 were the consequence of the accepted in-service injury.  

In a September 2011 request for a VHA medical opinion, a VA physician was requested to provide an opinion as to whether it was as least as likely as not that any currently diagnosed back disorder was etiologically or causally related to the Veteran's period of active service, to include the claimed in-service back injury.  

In the October 2011 VHA medical opinion, a VA orthopedic surgeon detailed his comprehensive review of the Veteran's claims folder.  The physician opined that the Veteran most likely had a lumbar back injury when a sandbag fell on his back during service.  It was his impression that the large amount of scar tissue noted at the time of the 1976 lumbar laminectomy would not have occurred or formed within several months after the back injury in 1976.  He concluded that the formation of the scar more likely than not would have occurred with a prior back injury (from 1966), opining that the Veteran's lumbar back condition was most likely caused by the in-service injury when a sandbag fell on his back in 1966. 

As discussed above, post-service VA examination reports and private treatment records showed that the Veteran was treated for multiple back disorders, to include herniated nucleus pulposus, lumbar radicular syndrome, degenerative facet joint arthropathy, multilevel spondylosis, osteoarthritis of the lumbar spine, and degenerative disc disease.  Shedden element (1) is therefore met. 

Turning to Shedden element (2), the Board will separately address disease and injury.  Concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of a back disorder.  However, the Board has also considered the Veteran's statements concerning his in-service back injury as well as his documented duty assignments.  In addition, the Veteran submitted a supporting statement from a fellow serviceman asserting that he had personally witnessed a sandbag fall onto the Veteran's back while he was on active duty.  In giving due consideration to the places, types, and circumstances of his service, the Board finds that the evidence establishes that the Veteran experienced a lumbar spine injury while in service.  38 U.S.C.A. § 1154(a).  In-service incurrence of a back injury is therefore met.  Accordingly, Shedden element (2) is also satisfied as to this claim.  

The outstanding question is therefore whether there is sufficient evidence to establish that the Veteran has a current back disorder that is related to his in-service injury, i.e., Shedden element (3). 

In this case, there are conflicting medical opinions concerning the etiology of the Veteran's claimed back disorder.  The Board acknowledges the negative but somewhat equivocal medical opinion in the September 2010 VA examination report wherein the VA physician could not resolve whether it was as least as likely as not that the current back disorder was etiologically related to the Veteran's active service without resorting to mere speculation.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

However, based on the findings in the October 2011 VHA opinion, and the Veteran's credible and longstanding statements that the claimed back disorder began during and persisted after service, the Board has determined that there is also support for the conclusion that the Veteran's claimed, current back disorder was incurred as a result of an injury during active military service.  Crucially, the October 2011 VHA examiner concluded that the Veteran most likely had a lumbar back injury when a sandbag fell on his back during service.  Emphasis must also be placed on the VA orthopedic surgeon's conclusion that the formation of the large amount of scar tissue noted at the time of the 1976 lumbar laminectomy more likely than not would have occurred with the prior back injury from 1966.  

After consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's back disorder was incurred during his period of active military service.  Thus, Shedden element (3) is found to be satisfied. 

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for a back disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted. 


ORDER

Entitlement to service connection for a back disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


